DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-31, 33, 35-39, 46, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US 3,817,040).
As to claim 26, Stevens discloses an elongate hollow foundation 1 at least partially embedded in seabed soil (G) in an upright orientation, the foundation being higher than it is wide, wherein:
the foundation 1 contains a partition layer 24 supported by a plug of soil 20 that is surrounded by a wall of the foundation, the partition layer 24 being at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation;
the partition layer lies beneath a rigid body (i.e. top plate or cover, see figure 2) that occupies an upper portion of the interior of the foundation; and
the rigid body is penetrated by a passageway (conduit connected to valve 23, see figure 2) extending from a top face of the rigid body to a bottom face of the rigid body.
As to claim 27, Steven discloses the foundation 1 being at least twice as high as it is wide.
As to claim 28, Stevens discloses wherein the partition layer 24 is at a level that is spaced from the top of the foundation by no more than half of the height of the foundation. 
As to claim 29, Stevens discloses wherein the partition layer 24 is at a level that is spaced from the top of the foundation by at least one third of the height of the foundation.
As to claim 30, Stevens discloses wherein the partition layer 24 is engaged with the surrounding wall of the foundation 1.
As to claim 31, Stevens discloses wherein the top of the plug 20 is capable (dependent on how much of the solids is removed) of being at a level below that of the seabed surrounding the foundation.
As to claim 33, Stevens discloses the partition layer 24 comprises a discrete slab (as broadly interpreted).
As to claim 35, Stevens discloses wherein the partition layer 24 is in supporting contact with the rigid body (i.e.via wall of foundation 1).
As to claim 36, Stevens discloses wherein the rigid body (i.e. top plate or cover, see figure 2) is a solid mass (top plate/cover would be solid) or hollow chamber (portion above plug is considered hollow chamber).
As to claim 37, Stevens discloses wherein the rigid body (i.e. top plate/cover, see figure 2) is penetrated by a passageway(conduit connected to valve 23, see figure 2)  extending from a top face of the rigid body to a bottom face of the rigid body.
As to claim 38, Stevens discloses wherein the foundation is a suction pile 1 and the partition layer 24 is spaced from the top plate of the pile.
As to claim 39, Stevens discloses a combination comprisin
an elongate hollow foundation 1 at least partially embedded in seabed soil (G) in an upright orientation, the foundation being higher than it is wide, wherein the foundation contains a partition layer 24 supported by a plug of soil 20 that is surrounded by a wall of the foundation, the partition layer being at a level that is spaced from the top of the foundation by at least 20%, but no more than half, of the height of the foundation; and
a subsea structure 25 supported by the foundation, wherein the structure rests on the wall of the foundation and is supported on the partition layer within the foundation (i.e. the structure is considered supported by the partition layer, since the partition layer is part of the foundation 1).
As to claim 46, Stevens discloses wherein the structure 25 extends above the foundation 1 (see figure 2).
As to claim 47, Stevens discloses wherein the structure 25 extends laterally or horizontally beyond an outer diameter of the foundation 1 (see figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3,817,040).
As to claim 41, Stevens discloses all that is claimed except for a clamp.  The use of clamp(s) as attachment devices are well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a clamp, since doing so provides the expected benefit of attaching one member to another member.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3,817,040) in view of Woodman et al (WO 02/063106).
As to claim 32m Stevens discloses all that is claimed except for the partition layer formed by a flow of grout or slab.  Woodman et al discloses (see page 6, lines 32-35)  an underwater foundation including a partition layer 4 formed in-situ (flow of grout) or as a slab.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flow of grout, since doing so provides the expected benefit of forming a layer within a foundation member.

Allowable Subject Matter
Claims 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
With respect to claims 1, 2, 4-23, and 25, applicant’s arguments, see response, filed 6/2/22, with have been fully considered and are persuasive.  The art rejection on these claims have been withdrawn. 
With respect to claims 26-33,35-39, 41,and 43-47, applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
As to claim 26, applicant argues that Claim 26 is further distinguished over Stevens by the requirement for “a rigid body that occupies an upper portion of the Interior of the foundation.” Applicant contends that top plate or cover extends over the top of the pile and dues not occupy an upper portion of the interior of the pile.  It is maintained that the top plate would occupy an “upper portion”(emphasis added)  of the interior of the pile as broadly interpreted.
As to claim 39, applicant argues that a “subsea structure supported by the foundation,” is not shown in Stevens.  As stated above, Stevens discloses a structure 25, such structure may be considered subsea during high tides.  Furthermore, the term subsea structure is considered a broad term which may include bracing and supports that may be placed subsea.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678